Citation Nr: 0211508	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  93-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code.

(The matters of entitlement to service connection for a left 
hip disability; entitlement to service connection for a back 
disability; entitlement to service connection for pes cavus 
of the left foot; entitlement to a compensable evaluation for 
sinusitis for the period January 17, 1978, to March 19, 1992; 
entitlement to an evaluation in excess of 10 percent for 
sinusitis for the period May 5 to September 8, 1992, and for 
the period beginning December 1, 1992; entitlement to an 
evaluation in excess of 10 percent for callosities of the 
plantar surface of the left heel for the period beginning 
June 6, 1989; entitlement to an extension of a temporary 
total disability rating based on the need for convalescence 
for sinusitis beyond November 30, 1992; and entitlement to a 
compensable evaluation based on multiple, noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324, for 
the period January 17, 1978 to June 6, 1989, will be the 
subject of a separate Board decision).

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Cheyenne, Wyoming, Department of Veterans 
Affairs (VA) Regional Office (RO). 


REMAND

A veteran is entitled to a rehabilitation program under 
Chapter 31 if he or she has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A), (B) (West 
1999); 38 C.F.R. § 21.40(b) (2001).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1) (West 1991); 38 C.F.R. § 21.51(b) (2001). 

An employment handicap does not exist when, for example, a 
veteran is qualified for suitable employment, but does not 
obtain or retain such employment for reasons within his or 
her control; or where the service-connected disability does 
not materially contribute to the impairment of employability.  
38 C.F.R. § 21.51(f)(2) (2001).  Also, the veteran's 
abilities to obtain or retain employment are not impaired if 
he or she has a history of current, stable, continuous 
employment.  38 C.F.R. § 21.51(e)(2), (3).

Governing law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 21.52(a) (2001).  A veteran 
who has been found to have an employment handicap shall be 
held to have a serious employment handicap if he or she has:  
(1) A neuropsychiatric service-connected disability rated at 
thirty percent or more disabling; or (2) any other service-
connected disability rated at fifty percent or more 
disabling.  38 C.F.R. § 21.52(c) (2001).

The provisions of 38 C.F.R. § 21.50(c) (2001) provide that 
the initial vocational rehabilitation assessment will include 
consideration of the handicapping effects of all of the 
veteran's service-connected disabilities on his 
employability.  

Since the initial consultation in this case, service 
connection has been granted for additional disabilities.  The 
RO has granted service connection for residuals of a left 
knee injury.  The Board, in a separate decision, has granted 
service connection for back and left hip disabilities.  Most 
significant however, is the RO's grant of service connection 
for major depression, evaluated as 30 percent disabling.  
Such additional disabilities have not been considered in the 
vocational rehabilitation assessment of whether the veteran 
has an employment handicap and whether he is suitably 
employed, and whether he has overcome any employment 
handicap.  38 C.F.R. § 21.58.  Nor is it clear whether the 
veteran is currently working or whether he has made any 
unsuccessful efforts to obtain suitable employment.  As such, 
further evidentiary development and a contemporary vocational 
rehabilitation assessment must be obtained in this case.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
provide an up-to-date account of his 
current employment situation.  The 
veteran should also provide any 
additional medical or other evidence 
relevant to the impact of his service-
connected disabilities on his ability to 
obtain and maintain suitable employment.  
If requested by the veteran, the RO 
should provide any indicated assistance 
in obtaining identified medical evidence.

2.  The veteran should be scheduled for a 
vocational rehabilitation assessment by a 
VA Counseling Psychologist.  The 
psychologist should review pertinent 
information contained in the claims 
folder and vocational rehabilitation 
files and make a determination as to 
whether the veteran has a serious 
employment handicap which impairs 
employability and if so, whether he has 
overcome impairment of employability.  To 
that end, the psychologist should arrange 
for appropriate interviewing and testing 
of the veteran.  The psychologist should 
take into account the latest medical 
evidence and any additional evidence 
submitted by the veteran.  The assessment 
as to whether an employment handicap 
exists must include consideration of all 
of the veteran's service-connected 
disabilities, to include his major 
depression.  

3.  Thereafter, the RO should redetermine 
whether the veteran meets the criteria to 
warrant vocational rehabilitation 
training.  If the claim remains denied, 
the veteran and his attorney should be 
furnished with an appropriate 
supplemental statement of the case and be 
provided an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


